                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     October 26, 2018
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

CHRISTOPHER LYNN FISHER                        §
                                               §
                                               §
VS.                                            § CIVIL ACTION NO. 7:18-CV-253
                                               §
LORIE DAVIS, Director, Texas                   §
Department of Criminal Justice,                §
Correctional Institutions Division.            §


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is Petitioner’s petition for a writ of habeas corpus pursuant to

28 U.S.C § 2254, which petition had been referred to the Magistrate Court for a report and

recommendation.     On September 11, 2018, the Magistrate Court issued the Report and

Recommendation, recommending that Petitioner’s § 2254 Petition be DISMISSED without

prejudice and that a Certificate of Appealability be DENIED upon the issuance of this Court’s

final order.   Also, pending before the Court are Petitioner’s objections to the Report and

Recommendation.

       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has conducted a de novo

review of the Report and Recommendation. Finding no clearly erroneous error, the Court adopts

the Report and Recommendation in its entirety. Accordingly, Petitioner’s § 2254 Petition is

DISMISSED without prejudice. A Certificate of Appealability is DENIED.

       SO ORDERED this 26th day of October, 2018, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge

1/1
